773 N.W.2d 260 (2009)
LIGHTHOUSE PLACE DEVELOPMENT, LLC, Plaintiff/Counter-Defendant-Appellee,
v.
MOORINGS ASSOCIATION, d/b/a/ Moorings Condominium Association, Defendant/Counter-Plaintiff/Third-Party-Plaintiff-Appellant,
v.
Harbor Grand, LLC and Light Harbor Moorings Condominium Association, Third-Party-Defendants, and
Light Harbor Moorings Condominium Association, Cross-Plaintiff,
v.
Harbor Grand, LLC, Cross-Defendant.
Docket No. 139015. COA No. 280863.
Supreme Court of Michigan.
October 16, 2009.

Order
On order of the Court, the application for leave to appeal the April 28, 2009 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the slander of title issue. The parties shall include among the issues to be briefed: (1) whether the trial court clearly erred in rejecting the defendant's assertion that it acted on advice of counsel in authorizing the recording of a 2005 amendment to a 1997 agreement with Harbor Grand, LLC, which 2005 amendment purported to remove from a list of easements to be terminated by the 1997 agreement a parking easement provided to the Moorings in a 1985 agreement between the defendant and New Buffalo Harbor, Inc; and (2) whether, if the defendant acted on advice of counsel in recording the 2005 amendment, a finding of malice is precluded, requiring the dismissal of the plaintiffs slander of title claim against the defendant.